In an action in rem to foreclose tax liens held by respondent, order and judgment (one paper) of the County Court, Westchester County, granting summary judgment to respondent, and denying a cross motion by appellants for similar relief, unanimously affirmed, with $10 costs and disbursements. In 1947, respondent sold the lien of certain assessments and taxes affecting appellants’ property, pursuant to its charter provisions. The lien of the assessments and taxes so sold was bid in by respondent, and a transfer of tax lien to respondent was duly executed. Thereafter, in 1948, this action was commenced to foreclose the tax liens so transferred, together with the liens of subsequent taxes. In our opinion, having adopted title 3 of article VII-A of the Tax Law of the State of New York, respondent was required to foreclose, by action in rem, as provided in said title 3, the lien of all taxes which it owned, and which were due and unpaid for a period of at least four years from the date when the taxes and assessments represented thereby became a lien. Its right to proceed under its charter provisions, however, by sale and foreclosure of tax liens less than four years old, was not affected (Tax Law, § 162), nor was it prevented, by the tax lien sale in 1947, from proceeding by an action in rem to foreclose the lien of the taxes so sold and purchased by respondent, provided appellants were not deprived of their right of redemption under the charter. The record discloses that appellants were not deprived of such right since it is not disputed that interest on the lien so purchased was in default for upwards _ of thirty days prior to the commencement of this action. (White Plains City Charter, § 94; L. 1915, ch. 356.) Present — Nolan, P. J., Carswell, Sneed, Wenzel and MaeCrate; JJ.